Title: To James Madison from Cyrus Griffin, 7 April 1788
From: Griffin, Cyrus
To: Madison, James


my dear Sir
N: Y: April 7th [1788]
Colonel Wadsworth has thought proper to leave us—and his state being unrepresented we are again reduced to six only—and probably may continue in that situation a week or two longer. The N. York delegates do not attend—it seems to me the period is fully arrived to close the Confederation.
As no french packet has yet appeared or been heared of the minister is inclined to think that a prohibition was made to their sailing during the winter months—or perhaps some change in that department may have occasioned it.
Rhode Island have in fact rejected the constitution—so that only eight states can have adopted the system before the Session of Virginia. We all much rejoiced to hear of your election, especially as your being present, we are told, was absolutely necessary to counter-act some unwarrantable proceedings.
I do not know whether you are acquainted with a mr Paradise from London who came to Virginia in October last with the strongest recommendations as a man of understanding and a good American—he is now in this City and will embark for Paris in the first french packet—if you have any confidential letters to mr. Jefferson I am sure he will take the best charge of them—he is very intimate with that minister and will go immediately to his house.
At some convenient hour I hope you will give me your opinion upon the prospect of the new-Constitution—the Elections now finished &c.
News papers enclosed. I am, my dear Sir, with the highest respect & friendship your obedient Servant
C Griffin
